DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 4-5, 9-12, 14-15, 17-21 are pending and examined on the merits.
	Claims 1-2, 11, 14, 18 are currently amended.
	Claim 21 is newly presented.

Claim Rejections - 35 USC § 112
Response to Arguments - Indefiniteness
	The claim(s) rejection(s) of record is/are withdrawn due to amendments made to the claims in the claim set submitted 08/04/2022. The claim amendments have raised a new ground of indefiniteness.

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 9-12, 14-15, 17-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a C-terminal domain comprising a tryptophan.” It is unclear how close to the C-terminus a domain must be to be deemed a “C-terminal domain.” As such, the metes and bounds of claim cannot be determined. Claims 2, 4-5, 9-12, 14-15, 17-18, and 21 are rejected for depending from an indefinite claim and failing to recite additional limitations that would render the claim definite.  

Response to Arguments - Improper Claim Dependency
The claim(s) rejection(s) of record is/are withdrawn due to amendments made to the claims in the claim set submitted 08/04/2022. The claim amendments have introduced a newly improperly dependent claim.

Improper Claim Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites wherein a regulatory expression element of the endogenous gene is altered. Claim 1 already requires that the alteration is in a specified coding region, so claim 4 is improperly dependent. Claim 18 has a similar improper dependency issue. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Arguments - Claim Rejections - 35 USC § 102
The claim(s) rejection(s) of record is/are withdrawn due to amendments made to the claims in the claim set submitted 08/04/2022 with the exception to claim 19. 
Applicant urges that Ng does not teach every limitation of claim 19. 
This argument is not persuasive, because they actually do meet the requirements of claim 19. In Figure 1H, Ng disclose that the rao2-1 mutation has a premature stop codon at claimed position “N2.” The truncation results in alteration of binding.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al 2013 (The Plant Cell 25: p. 3450-3471).
Claim 19 is drawn to a method altering the binding specificity of a NAC protein in a plant comprising introducing an edit to the recited motif. 
Ng et al disclose EMS mutagenesis of Arabidopsis that results a substitution in the domain recited in claim 19 and a loss of function in the ANAC017 protein. Accordingly, claim 19 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-12, 14-15, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fengler et al 2016 (WO 2016/099918 A1) as applied to claims 1 and 1-2, 6, and 13-17 above, and further in view of Zhu et al (US 2016/0264982 A1).
The claims are drawn to methods of modifying a NAC locus in a maize plant by providing at least one cell of a molecular modification agent to induce a mutation in one of the specified regions in the claim to reduce activity of the NAC gene/polypeptide wherein the average grain moisture of the kernels from a cob of a plant is not more than 2% higher than that of a null control (claim 1), wherein the genetic modifications results in improved phenotypes including staygreen (claim 2), wherein a regulatory expression element of the endogenous gene is altered (claim 4), wherein at least 5 bases of the endogenous NAC gene are substituted (claim 5 and 9), wherein at least one of the plurality of sites is upstream of the coding region (claim 10), wherein the modification agent is a Cas endonuclease further comprising a guide polynucleotide (claim 11-12), wherein the plant is maize (claim 13), wherein the one or more genetic modification result in greater average kernel number or dry weight (claim 14), wherein the NAC polypeptide is a NAC7 that shares at least 80% identity to SEQ ID NO:3 (claims 15 and 17).
Fengler et al disclose reduced activity of YEP6 gene (same as instant NAC7, see alignment below) results in favorable phenotypes including increase staygreen and drought tolerance (see entire document). They teach that there are several ways to reduce YEP6 activity including inducing mutations and detection of such mutations using TILLING and that the effected plant is maize (p. 3-6, 24, 32-33, 37, 59-60, 93-97). Note that TILLING is used to detect substitution mutations; therefore, such mutations are contemplated. The additional claimed features regarding kernel phenotype and moisture naturally flow from the reduction in YEP6 activity and thus those limitations are also met. 

Fengler et al do not teach to make the claimed modifications or to use CRISPR to modify a NAC gene.
Zhu et al teach methods of modifying plant genomes using the CRISPR system which uses a Cas endonuclease and a guide RNA (see entire document).  They further teach that donor template can be used to make multiple mutations via insertion, deletion, and/or replacement and contemplate that this method can be used to modify expression regulatory elements, including promoters (paragraphs 37-38, 171, claim 5). 
At the time of filing, it would have been obvious for a person of ordinary skill in the art to make reduced function NAC7 alleles in plants to the end of achieving the improved phenotype taught by Fengler et al. A person of ordinary skill in the art would have recognized that the method of Zhu et al would have been useful in creating such mutant alleles, including mutations in the promoters to reduce expression as Zhu et al suggest their method is useful in altering expression regulatory elements.  Moreover, a person skilled in the art would have recognized that targeting any region conserved among NAC proteins would likely lead to a loss of function. It is particularly well-understood in the art that substitution of prolines tend to interfere with function as substitution to any other amino acid residue will dramatically change the geometry of the peptide backbone at that site. Accordingly, claims 1-2, 4-5, 9-12, 14-15, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fengler et al and further in view of Zhu et al.

BDB53953
ID   BDB53953 standard; protein; 338 AA.
XX
AC   BDB53953;
XX
DT   11-AUG-2016  (first entry)
XX
DE   Zea mays NAC-domain containing protein (YEP6) sequence, SEQ ID 2.
XX
KW   NAC-domain containing protein; YEP6 protein; abiotic stress tolerance;
KW   biomass; crop improvement; dna polymorphism; gene silencing;
KW   genetic marker; plant; rna interference; screening; seed;
KW   transgenic plant.
XX
OS   Zea mays.
XX
CC PN   WO2016099918-A1.
XX
CC PD   23-JUN-2016.
XX
CC PF   03-DEC-2015; 2015WO-US063639.
XX
PR   17-DEC-2014; 2014US-0092933P.
XX
CC PA   (DUPO ) PIONEER HI-BRED INT INC.
CC PA   (DUPO ) DU PONT DE NEMOURS & CO E I.
CC PA   (UYIL-) UNIV ILLINOIS URBANA-CHAMPAIGN.
XX
CC PI   Fengler K,  Gupta R,  Li B,  Moose SP,  Weers B,  Fengler W;
XX
DR   WPI; 2016-38266T/46.
DR   N-PSDB; BDB53952.
XX
CC PT   Plant has reduced endogenous YEP6 gene expression, where YEP6 gene 
CC PT   encodes YEP6 polypeptide, and plant exhibits phenotype i.e. increased 
CC PT   yield, abiotic stress tolerance, staygreen or biomass as compared to 
CC PT   control plant.
XX
CC PS   Claim 4; SEQ ID NO 2; 132pp; English.
XX
CC   The present invention relates to a transgenic plant having reduced 
CC   endogenous NAC-domain containing protein (YEP6) gene expression. The 
CC   transgenic plant exhibits at least one phenotype selected from increased 
CC   yield, abiotic stress tolerance, staygreen or biomass as compared to a 
CC   control plant. The invention further relates to: (1) a suppression DNA 
CC   construct for reducing the expression of endogenous YEP6 gene in a plant,
CC   which comprises a polynucleotide that is operably linked in sense or 
CC   antisense orientation to a heterologous promoter; (2) a method for 
CC   producing a transgenic plant having reduced endogenous YEP6 gene 
CC   expression, which involves introducing the suppression DNA construct into
CC   the plant; (3) a method for enhancing seed yield in a plant; (4) a method
CC   for identifying one or more alleles associated with increased yield in a 
CC   population of maize plants, which involves detecting polymorphisms in a 
CC   genomic region encoding a polypeptide or a regulatory region controlling 
CC   expression of a polypeptide in a population of maize plants and 
CC   identifying alleles at polymorphisms that are associated with increased 
CC   yield; and (5) a method for identifying trait loci or gene controlling 
CC   trait loci, which involves developing breeding population of maize 
CC   plants, where the breeding population is generated by crossing first 
CC   maize inbred line characterized as high protein line with second maize 
CC   inbred line characterized as low protein line, selecting progeny maize 
CC   plants based on phenotype of interest, performing marker analysis for 
CC   phenotypes identified in progeny of plants, and identifying trait loci or
CC   gene controlling trait loci. The suppression DNA construct is sense 
CC   suppression construct, antisense suppression construct, ribozyme 
CC   construct, RNA interference construct or miRNA construct, preferably RNA 
CC   interference construct. The methods of the invention can be used for 
CC   producing a transgenic plant exhibiting increased yield, abiotic stress 
CC   tolerance, staygreen or biomass. The present sequence is a Zea mays NAC-
CC   domain containing protein sequence, whose encoding gene is used in the 
CC   invention as a target for producing a transgenic plant exhibiting 
CC   increased yield, abiotic stress tolerance, staygreen or biomass.
XX
SQ   Sequence 338 AA;

  Query Match             100.0%;  Score 1803;  DB 23;  Length 338;
  Best Local Similarity   100.0%;  
  Matches  338;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSMSFLSMVEAELPPGFRFHPRDDELICDYLAPKLGAKPGFSGCRPPMVDVDLNKVEPWD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSMSFLSMVEAELPPGFRFHPRDDELICDYLAPKLGAKPGFSGCRPPMVDVDLNKVEPWD 60

Qy         61 LPVAASVGPREWYFFSLKDRKYATGQRTNRATVSGYWKATGKDRPVVAARRGALVGMRKT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LPVAASVGPREWYFFSLKDRKYATGQRTNRATVSGYWKATGKDRPVVAARRGALVGMRKT 120

Qy        121 LVFYQGRAPKGRKTEWVMHEYRMEPAAPLLDHQPSSSNSKDEDWVLCRVICKKKLAAGGR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LVFYQGRAPKGRKTEWVMHEYRMEPAAPLLDHQPSSSNSKDEDWVLCRVICKKKLAAGGR 180

Qy        181 AGGGSSRSLVASNGGRETAPATPPPPPLPPRMDTDATLAQLQAAMHATAGALEQVPCFSS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGGGSSRSLVASNGGRETAPATPPPPPLPPRMDTDATLAQLQAAMHATAGALEQVPCFSS 240

Qy        241 FNNNTASSRAAAAAAAAQPCYLPSMATGGSHGTTSYYLDHAMLPPELGGCFDPLHGDKKL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FNNNTASSRAAAAAAAAQPCYLPSMATGGSHGTTSYYLDHAMLPPELGGCFDPLHGDKKL 300

Qy        301 LKAVLGQLGGDAVAPGLSLQHEMAAGAVVASSAWMNHF 338
              ||||||||||||||||||||||||||||||||||||||
Db        301 LKAVLGQLGGDAVAPGLSLQHEMAAGAVVASSAWMNHF 338


Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Applicant urges that Fengler only used insertional mutagenesis and used TILLING to identify the insertion mutants. Applicant also argued at length that the limitation in the claim relating to moisture was not met. Applicant argument that the increased staygreen phenotype is typically associated with higher grain moisture.   
There is no indication that Fengler used TILLING to identify insertion mutation, moreover, TILLING is not used in the art to identify insertion mutations. The acronym means, Targeted Induced Local Lesions IN Genomics (TILLING), meaning that process itself includes mutagenesis usually with EMS. Fengler reviews the process nicely in paragraphs 152-156 and offers further reading. 
Any agricultural scientist or any farmer that grows maize can tell a person that grain moisture is highly environmentally dependent, but also highly dependent upon the time of harvest. Moreover, there is a limit to the degree to which a kernels will hold onto moisture. If corn is left in the field for an extended period of time past maturity, any variety would become quite dry. Given the strong environmental influence and choice of harvest time on grain moisture, this recitation does little to truly limit the claim.   

Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Ng et al 2013 (The Plant Cell 25: p. 3450-3471) further in view of Fengler et al 2016 (WO 2016/099918 A1) and further in view of Zhu et al (US 2016/0264982 A1).
Claim 20 is drawn to the method of claim 19 comprising edits at least two positions in the motif.
Ng et al teach all the limitations of claim 19, see rejection above and that the instantly claimed motif is conserved among motif among NAC transcription factors.
Ng et al only teach a single edit in the motif.
Fengler et al teach reduced activity of YEP6 gene (same as instant NAC7) results in favorable phenotypes including increase staygreen and drought tolerance (see rejection above).
Zhu et al teach methods of using CRISPR to make targeted genomic alterations to plant genomes (see rejection above).
At the time of filing, it would have been obvious for a person of ordinary skill in the art to induce multiple mutations using the CRISPR methods of Zhu et al in the YEP6 gene taught by Fengler et al in the conserved motif taught by Ng et al. A person of ordinary skill would have been motivated to induce mutations in YEP6 given the teaching of improved agronomic traits associated with such a mutation. Targeting the conserved motif taught by Ng et al would have been obvious as they demonstrated that mutating that motif results in decreased activity a related NAC transcription factor. Finally, it would have been obvious to induce multiple mutations in the motif, because it would have been even more likely to result in decreased YEP6 activity which is taught to be favorable by Zhu et al. As such, claim 20 is rejected as being obvious.     

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Applicant urges that Ng only teaches a single mutation in the motif and teaches away from multiple mutations given the increased anthocyanin a premature death upon being treated with high light. 
These arguments are not persuasive, because Ng does not only teach a single mutation. Applicant is directed to Figure 1H wherein both the rao2-1 and rao2-2 mutations are taught. Regarding the anthocyanin teaching, it depends upon the desired use of the plant. If a person of ordinary skill desired to use a plant to make anthocyanins, such a mutant plant could be highly desirable. 


Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663